Case 1:17-cr-20865-RAR Document 74 Entered on FLSD Docket 09/15/2021 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 17- CR-20865-RUIZ

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  DIYA SALAME and HOUSSAM ALI HACHEM,

        Defendant.
                               /

              MOTION TO JOIN UNOPPOSED MOTION TO CONTINUE

  COMES NOW, the Defendants DIYA SALAME and HOUSSAM ALI HACHEM, by and
  through their undersigned counsel, and hereby respectfully join in the
  Unopposed Motion to Continue filed by Daryl E. Wilcox, Esq., on September 10,
  2021. [DE# 73]. In support of this motion, the above Defendants state as follows:
        1.   On October 31, 2019, a criminal complaint was filed as to Mr. Salame
  and Mr. Hachem. On November 21, 2021, a Second Superseding Indictment was
  filed in case No. 17-20865-CR, which included Mr. Salame and Mr. Hachem as
  co-defendants and charged them with conspiracy to commit money laundering
  (counts 1 and 8), money laundering (counts 2-7) and operating an unlicensed
  money transmitter business (counts 9 and 10 respectively). (DE #29).
        2.     Since as early as May 2021, the government and undersigned
  counsel have engaged in good faith plea negotiations. However, to date, a
  resolution has not been reached and as such undersigned counsel requests more
  time to attempt to prepare for trial and to attempt to resolve these cases via plea.
  Additionally, a substantial amount of discovery was provided to undersigned
  counsel and we are in the process of reviewing it, but additional time is needed
  in order to prepare for trial.
Case 1:17-cr-20865-RAR Document 74 Entered on FLSD Docket 09/15/2021 Page 2 of 3

  United States v. Diya Salame and Houssam Ali Hachem
  Case No. 17-cr-20865-RUIZ
  Motion to Join Unopposed Motion to Continue
  Page 2 of 3

          3.    Moreover, the government has represented that it will be
  superseding the indictment in the next few weeks to include an additional
  defendant in the case.
          4.    Undersigned counsel’s request to continue the trial date is also being
  made because attorney Annabelle Nahra Nadler, will be giving birth at the end of
  October 2021, and will be on maternity leave until March 2022. Mrs. Nadler is
  one of the primary attorney on the case, and as such, her presence at the trial is
  necessary.
          5.    The undersigned has contacted Assistant United States Attorney
  Michael Thakur, who advised that the United States is not opposed to continuing
  the trial until April 2022.


          WHEREFORE, for the reasons set forth above and in the interests of justice,
  undersigned counsel asks this court to grant this motion and continue the trial
  in the case at Bar, to a date in April 2022.


                                CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing was
  electronically filed with the Clerk of the Court by using the CM/ECF system which
  will send a notice of electronic filing to all counsel of record this September 15,
  2021.
                                   Respectfully submitted,

                                    JEFFREY S. WEINER, P.A.
                                      ATTORNEYS AT LAW
                                   Two Datran Center, Suite 1910
                                   9130 South Dadeland Blvd.
                                   Miami, Florida 33156-7858
                                   305 670-9919
                                   305 670-9299 Fax
                                   lawfirm@jeffweiner.com
Case 1:17-cr-20865-RAR Document 74 Entered on FLSD Docket 09/15/2021 Page 3 of 3

  United States v. Diya Salame and Houssam Ali Hachem
  Case No. 17-cr-20865-RUIZ
  Motion to Join Unopposed Motion to Continue
  Page 3 of 3


                           By:   /s/Jeffrey S. Weiner
                                 JEFFREY S. WEINER, ESQUIRE
                                 Florida Bar No. 185214

                           By:   /s/Annabelle Nahra Nadler
                                 ANNABELLE NAHRA NADLER, ESQUIRE
                                 Florida Bar No. 96072

                           By:   /s/ Diego Weiner
                                 DIEGO WEINER, ESQUIRE
                                 Florida Bar No. 122454

                           By:   /s/ Yisel Villar
                                 YISEL VILLAR, ESQUIRE
                                 Florida Bar No. 10156
